                  Case 2:18-cv-01014-TSZ Document 63 Filed 06/26/20 Page 1 of 4




 1                                                                   HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 9                                              AT SEATTLE
10   KYLLE AND SHAWNETTE BERNETHY,
     individually and on behalf of their marital community,    NO. 2:18-CV-01014-TSZ
11
                                Plaintiffs,                    STIPULATED MOTION FOR
12                                                             DISMISSAL BASED UPON
13           v.                                                PLAINTIFF’S WITHDRAWAL OF
                                                               REMAINING CLAIMS AND
14   LAKECOURT APARTMENTS, LLC, a Washington                   PAYMENT BY COUNTERCLAIMANT
     limited liability company; FANEUIL HALL                   DEFENDANTS TO
15   APARTMENTS, LLC, a Washington limited liability           COUNTERCLAIMANTS
     company; and MIKE and TONYA HEATHMAN, a
16                                                             AND
     marital community,
17
                                Defendants.                    ORDER
18   LAKECOURT APARTMENTS, LLC, a Washington
19   limited liability company; FANEUIL HALL
     APARTMENTS, LLC, a Washington limited liability
20   company; and MIKE and TONYA HEATHMAN, a
     marital community,
21
                                Counterclaimants,
22
             v.
23
     KYLLE AND SHAWNETTE BERNETHY,
24
     individually and on behalf of their marital community,
25
                                Counterclaim Defendants.
26
      {KIL2177935.DOCX;1/05342.000002/ }
      STIPULATED MOTION FOR DISMISSAL BASED UPON PLAINTIFF’S
      WITHDRAWAL OF REMAINING CLAIMS AND PAYMENT BY                      OGDEN MURPHY WALLACE, P.L.L.C.
                                                                              901 Fifth Avenue, Suite 3500
      COUNTERCLAIMANT DEFENDANTS AND ORDER- 1
                                                                            Seattle, Washington 98164-2008
      NO. 2:18-CV-01014-TSZ                                               Tel: 206.447.7000/Fax: 206.447.0215
                 Case 2:18-cv-01014-TSZ Document 63 Filed 06/26/20 Page 2 of 4




 1                                          I.     STIPULATION

 2           Counterclaimants Lake Court Apartments, LLC, Faneuil Hall Apartments, LLC, Mike

 3   Heathman and Tanya Heathman (“Counterclaimants”), by and through their attorneys of record,

 4   hereby stipulate that their counterclaims against Counterclaim Defendants Kylle Bernethy and

 5   Shawnette Bernethy (collectively “Counterclaim Defendants”) shall be dismissed with prejudice upon

 6   the payment of $10,000 by Kylle and Shawnette Bernethy to Counterclaimants’ for Counterclaimants’

 7   claims against Kylle and Shawnette Bernethy for: (1) defamation; (2) negligent misrepresentation; (3)

 8   intentional misrepresentation; (4) fraud/fraudulent inducement; (5) tortious interference; (6) unjust

 9   enrichment; and (7) breach of fiduciary duties.

10           The parties further acknowledge that on February 13, 2020 and pursuant to Defendants’ Lake

11   Court Apartments, LLC, Faneuil Hall Apartments, LLC, Mike Heathman’s and Tanya Heathman’s

12   (collectively “Defendants”) Motion for Summary Judgment, the Court dismissed with prejudice the

13   following claims brought by Plaintiffs Kylle and Shawnette Bernethy: (1) unpaid wages; (2) breach

14   of contract as to any alleged claims regarding a property management position and/or rent concession;

15   (3) unjust enrichment as to any alleged claims regarding a property management position and/or rent

16   concession; (4) violation of the Washington Law Against Discrimination; (5) Whistleblower

17   Retaliation and Wrongful Termination; and (6) Intentional and/or Negligent Infliction of Emotional

18   Distress.

19           Although the Court allowed Plaintiffs’ claims of breach of contract and unjust enrichment as

20   they relate only to work Plaintiffs allege they did at Faneuil Hall Apartments to proceed to trial, upon

21   filing of this Stipulation, Plaintiffs shall be and are hereby deemed to have withdrawn those remaining

22   claims, which shall be dismissed with prejudice without any payment to Plaintiffs and/or any costs or

23   fees to Plaintiffs.

24           It is further stipulated that an Agreed Order of Dismissal may be presented without notice of

25   presentation.

26
      {KIL2177935.DOCX;1/05342.000002/ }
      STIPULATED MOTION FOR DISMISSAL BASED UPON PLAINTIFF’S
      WITHDRAWAL OF REMAINING CLAIMS AND PAYMENT BY                             OGDEN MURPHY WALLACE, P.L.L.C.
                                                                                     901 Fifth Avenue, Suite 3500
      COUNTERCLAIMANT DEFENDANTS AND ORDER- 2
                                                                                   Seattle, Washington 98164-2008
      NO. 2:18-CV-01014-TSZ                                                      Tel: 206.447.7000/Fax: 206.447.0215
               Case 2:18-cv-01014-TSZ Document 63 Filed 06/26/20 Page 3 of 4




 1   OGDEN MURPHY WALLACE, P.L.L.C.

 2

 3   By         /s/ Kari I. Lester
            Kari I. Lester, WSBA #28396
 4          Attorneys for Defendants/Counterclaimants
 5

 6   LEGAL RESOLUTIONS, PLLC
 7

 8   By         /s/ Josias Flynn
            Josias Flynn, WSBA #44130
 9          Attorneys for Plaintiffs/Counterclaim Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     {KIL2177935.DOCX;1/05342.000002/ }
     STIPULATED MOTION FOR DISMISSAL BASED UPON PLAINTIFF’S
     WITHDRAWAL OF REMAINING CLAIMS AND PAYMENT BY              OGDEN MURPHY WALLACE, P.L.L.C.
                                                                     901 Fifth Avenue, Suite 3500
     COUNTERCLAIMANT DEFENDANTS AND ORDER- 3
                                                                   Seattle, Washington 98164-2008
     NO. 2:18-CV-01014-TSZ                                       Tel: 206.447.7000/Fax: 206.447.0215
                Case 2:18-cv-01014-TSZ Document 63 Filed 06/26/20 Page 4 of 4




 1                                         II.   ORDER OF DISMISSAL

 2           Based upon the above Stipulation of the parties, it is hereby ORDERED AND ADJUDGED

 3   that the above-referenced matter shall be dismissed with prejudice and with each side to bear their

 4   own fees and costs.

 5           Dated this 26th day of June, 2020.

 6

 7

 8
                                                         A
                                                         Thomas S. Zilly
                                                         United States District Judge
 9

10

11
     Presented by:
12

13
     OGDEN MURPHY WALLACE, P.L.L.C.
14

15
      By          /s/ Kari I. Lester
16           Kari I. Lester, WSBA #28396
             Attorneys for Defendants/Counterclaimants
17

18
     LEGAL RESOLUTIONS, PLLC
19

20
      By          /s/ Josias Flynn
21           Josias Flynn, WSBA #44130
             Attorneys for Plaintiffs/Counterclaim Defendants
22

23

24

25

26
      {KIL2177935.DOCX;1/05342.000002/ }
      STIPULATED MOTION FOR DISMISSAL BASED UPON PLAINTIFF’S
      WITHDRAWAL OF REMAINING CLAIMS AND PAYMENT BY                          OGDEN MURPHY WALLACE, P.L.L.C.
                                                                                  901 Fifth Avenue, Suite 3500
      COUNTERCLAIMANT DEFENDANTS AND ORDER- 4
                                                                                Seattle, Washington 98164-2008
      NO. 2:18-CV-01014-TSZ                                                   Tel: 206.447.7000/Fax: 206.447.0215
